internal_revenue_service department of the treasury o44 washington dc person to contact telephone number refer reply to op e ep t date feb uniform issue fein attn legend state a employer m plan x a gentlemen this is in response to a ruling_request dated date submitted on your behalf by your authorized representative concerning the federal_income_tax treatment under sec_414 of the internal_revenue_code code of certain contributions to plan x including contributions to purchase additional years of credited service the following facts and representations have been submitted employer m a municipality of state a is a plan x a defined_benefit_plan is funded through a combination participating employer in plan x established under state law and adopted pursuant to a municipal ordinance of employer and mandatory employee contributions prior to mandatory_contributions were contributed by employees on an after-tax basis amended to provide that employee mandatory_contributions would be picked up under sec_414 of the code letter_ruling dated date issued to employer m with respect to plan x the service concluded that amounts picked up by employer m on behalf of those employees who participate in plan x shall be treated as employer contributions and will not be includible in the employee’s effective in plan x was ina t9 gross_income in the year in which such amounts are contributed in as a result of collective bargaining employer m agreed to amend plan x to permit covered employees to purchase up to two additional years of credited service on a pre-tax basis conditioned upon receiving a favorable private_letter_ruling from the internal_revenue_service permitting pick-ups of the employee contributions for the purchases of additional service in addition to amending the plan employer m proposes to adopt a resolution providing with regard to these employee contributions that an employee may enter into a binding irrevocable payroll deduction authorization the employee shall not have the option of choosing to receive the amounts directly instead of having them paid_by employer m and the employee shall have the amounts of such employee contributions picked up by employer m based on the foregoing facts and representations you request rulings that the proposed amendment of plan x and proposed resolution thereto satisfy the requirements of sec_414 of the code that no part of plan x contribution amounts picked up by employer m on behaif of covered employees will be includible as gross_income for federal_income_tax purposes in the year of contribution with respect to such employees that the contributions whether picked up by payroll deduction offset against future salary increases or both and though designated as employee contributions will be treated as employer contributions for federal_income_tax purposes that no part of the contributions picked up by employer m on behalf of its employees pursuant to the proposed amendment and resolution will constitute wages from which federal income taxes must be withheld sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 which was established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 c b in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan concluded that the school district’s picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 the school district’s contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions revrul_77_462 the issue of whether contributions have been picked up these the employer must specify that the by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 c b revenue rulings established that the following two criteria must be met contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan purposes of the applicability of sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both is immaterial for furthermore it the proposed amendment of plan x and proposed resolution satisfy the criteria set forth in revrul_81_35 and revrul_81_36 by providing that employer m will make contributions in lieu of the employees’ contributions and that the employees shall not be given the option to receive such contributions directly accordingly we conclude that with regard to the first ruling requested the proposed amendment to plan x and proposed resolution satisfy the requirements of sec_414 of the code with regard to the second and third rulings requested the amounts picked up by employer m on behalf of covered employees whether by payroll deduction or otherwise will 129n19044 be treated as employer contributions and will not be includible in the participants’ gross_income for the year in which such amounts are contributed with regard to the fourth ruling requested since we have determined that the picked-up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 of the code for federal_income_tax withholding purposes of federal_income_tax is required from the participants’ salaries with respect to such picked-up amounts therefore no withholding these rulings apply only if the effective date for the commencement of the proposed pick-up is not earlier than the the later of the date the proposed amendment to plan x and the proposed resolution are signed or the date they are put into effect no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 of the code no opinion is expressed as to whether these rulings are based on the assumption that plan x will be qualified under sec_401 of the code at the time of the proposed contributions a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours i ns bo pia cie ll john swieca chief employee_plans technical branch tqos aa ts enclosures copy of this letter deleted copy of this ruling notice cc
